In re American Oil Company; BP Exploration & Production Inc.; Chevron U.S.A. Inc.; ConocoPhillips Company; Exxon Mobil Corporation et al.; Exxon Mobil Oil Corporation; Humble Incorporated; Intracoastal Tubular Services Inc.; *630Marathon Oil Company; Occidental Petroleum Corporation; Shell Offshore Inc.; Shell Oil Company; SWEPI LP; Texaco Inc.; Union Oil Company of California; Varco L.P. F/K/A Tuboscope Vetco International Inc.;—Defendant(s); Applying For Writ of Certiorari and/or Review, Parish of Jefferson, 24th Judicial District Court Div. J, No. 670-803; to the Court of Appeal, Fifth Circuit, Nos. ll-CA-459,11CA-460.
Denied.